UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4384


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WIL KARIM MCARTHUR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00183-JAB-1)


Submitted:   February 23, 2011            Decided:   March 21, 2011


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amy Lee Copeland, AMY LEE COPELAND, LLC, Savannah, Georgia, for
Appellant.   Graham Tod Green, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wil     Karim       McArthur        pled    guilty       to    nine          counts    of

interference with interstate commerce by threats of violence, in

violation        of        18    U.S.C.     §     1951    (2006),       and    one          count     of

brandishing       a        firearm       during    and    in    relation       to       a    crime    of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2006).

The district court sentenced McArthur to a 174-month sentence,

composed of nine concurrent 90-month sentences on the robbery

counts     and    a        single        mandatory       minimum    consecutive              84-month

sentence for brandishing a firearm.                            Counsel has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating     there           are     no     meritorious          issues       for        appeal       but

questioning the adequacy of the district court’s explanation for

the selected sentence.                     McArthur was advised of his right to

file   a   pro        se    supplemental          brief,    but    he    has       not       done    so.

Finding no reversible error, we affirm.

               Appellate review of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.                     Gall v. United States, 552 U.S. 38, 41

(2007).          This           review     requires       consideration            of       both     the

procedural and substantive reasonableness of a sentence.                                       Id. at

51.    This court must assess whether the district court properly

calculated       the        advisory       Guidelines       range,       considered            the    18

U.S.C.     §     3553(a)           (2006)       factors,        analyzed       any          arguments

                                                   2
presented     by    the   parties,       and    sufficiently         explained     the

selected sentence.            Id. at 49-50; see also United States v.

Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized

explanation must accompany every sentence.”); United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                       We may presume a

sentence imposed within the properly calculated Guidelines range

is reasonable.        United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007).

            The     district    court    properly     calculated       the    advisory

Guidelines    range,      afforded      counsel      an    opportunity       to   argue

regarding     an     appropriate        sentence,         afforded     McArthur     an

opportunity to allocute, and considered the relevant § 3553(a)

factors.      The    district    court,       however,     did   not   sufficiently

explain     its     rationale     for     imposing        McArthur’s     particular

sentence.     Although the district court committed error that was

plain, see Lynn, 592 F.3d at 577 (stating standard of review),

we conclude that the error did not affect McArthur’s substantial

rights.     The district court sentenced McArthur, as requested, to

the low end of the properly calculated Guidelines range.                           See

id. at 580.         With regard to the substantive reasonableness of

McArthur’s        sentence,     McArthur       has    failed      to     rebut      the

presumption that his within-Guidelines sentence is reasonable.

See Allen, 491 F.3d at 193.



                                          3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                 This court

requires that counsel inform McArthur, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If McArthur requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on McArthur.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid    the

decisional process.

                                                                       AFFIRMED




                                        4